Citation Nr: 1721239	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  16-40 176	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an earlier effective date for the grant of service connection for residuals of a stress fracture of the right proximal femur.


REPRESENTATION

Appellant represented by:	Vermont Office of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2014 to June 2014.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.


FINDING OF FACT

On April 3, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through her authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through her authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
B. T. KNOPE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


